Citation Nr: 0629236	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-26 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
low back disability. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
erectile dysfunction due to VA prescribed medications.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision.  In March 2005, the 
veteran appeared at a video conference hearing before the 
undersigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has erectile dysfunction as 
a result of medications prescribed to him by VA.  
Medical records show assessments and impressions of 
erectile dysfunction.  A June 2002 report by M. Kelley, 
M.D., noted that the veteran took Verelan and 
Diovan/HCTZ, and it was felt that the veteran's 
impotence was due to the diuretic.  A December 2002 VA 
examination report noted that the veteran's erectile 
dysfunction was not a result of diabetes mellitus, and 
may be due to his multiple medications.  The veteran 
has submitted medical treatises reflecting that 
impotence is a side effect of hydrochlorothiazide.  

Additionally, during the pendency of this appeal, the 
U.S. Court of Appeals for Veterans Claims (Court) 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006) regarding new and material evidence claims.  The 
Court requires that VA, by way of a specific notice 
letter, (1) notify the claimant of the evidence and 
information necessary to reopen the claim, (i.e., 
describe what new and material evidence is); (2) notify 
the claimant of the evidence and information necessary 
to substantiate each element of the underlying service 
connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that 
were found insufficient in the prior denial on the 
merits.  Review of the record shows that the veteran 
was sent a letter in January 2003; however, that letter 
did not lay out the requirements set forth above.  
Accordingly, a letter of such specificity must be 
provided prior to the adjudication of the issue of 
whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection 
for low back disability.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran 
of the reason for the previous denial; 
(2) notifies the veteran of the evidence 
and information necessary to reopen the 
claim; and (3) notifies the veteran of 
what specific evidence would be required 
to substantiate the element or elements 
needed to grant the veteran's service 
connection claim (i.e., evidence that 
pertinent disability is related to 
service).  This notice is outlined by the 
Court in Kent supra. 

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and etiology of any erectile 
dysfunction.  The claims folder should be 
made available to the examiner for review 
prior to the examination and the examiner 
should note on the report that the claims 
folder has been reviewed.  

If a disability has been found to have 
occurred as a result of VA treatment, 
the examiner must specifically opine 
whether such disability was (a) caused 
by carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing the hospital care, 
medical, or surgical treatment, or 
examination; or (b) is due to an event 
not reasonably foreseeable.  The 
examiner must explain the rationale for 
all opinions given and reconcile the 
opinion with the VA treatment records, 
the June 2002 report by M. Kelley, 
M.D., and the December 2002 VA 
examination report. 

3.  Following the completion of the 
development requested above, the claims 
should be readjudicated by the RO.  If 
this does not result in a complete grant 
of all benefits sought by the veteran, he 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the issue 
that has been remanded, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


